 Case 6:20-cv-02078-ACC-LRH Document 5 Filed 11/10/20 Page 1 of 2 PageID 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

VINODH RAGHUBIR,

      Petitioner,

v.                                          CASE NO. 3:20cv5879-MCR-MAF

STATE OF FLORIDA,

      Respondent.
                                 /

                                     ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge, ECF No. 3, that the case be transferred to the United States

District Court for the Middle District of Florida, Orlando Division. The parties

have been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections pursuant 28 U.S.C. § 636(b)(1). I have

made a de novo determination of any objections timely filed.

      Having considered the Report and Recommendation, and any objections filed

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 3, is adopted and incorporated

by reference in this Order.
Case 6:20-cv-02078-ACC-LRH Document 5 Filed 11/10/20 Page 2 of 2 PageID 16




      2. The Clerk is directed to transfer the case to the United States District Court

for the Middle District of Florida, Orlando Division.

      DONE AND ORDERED this 9th day of November 2020.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
